UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LAWRENCE YOUNG, on behalf of himself
 and all other persons similarly situated,

                            Plaintiff,                              1:19-cv-8698

                    -against-                                       ORDER OF
                                                                    DISMISSAL
 CROMWELL MANOR INN, L.L.C.,
                                                                      USDC SDNY
                            Defendant.                                DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
MARY KAY VYSKOCIL, United States District Judge:                      DATE FILED: 3/24/2020

       The Complaint in this action was filed on September 19, 2019 [ECF 1]. On January 7,

2020, the Court ordered Plaintiff to file proof of service on the Defendant no later than January

14, 2020 [ECF 6]. The Court further ordered Plaintiff that, if Defendant’s time to respond to the

complaint had expired, Plaintiff was to move for default judgment by February 14, 2020 or risk

dismissal of his claims with prejudice. On January 14, 2020, Plaintiff filed a Receipt for Service

indicating that Defendant had been served on November 8, 2019 [ECF 7]. Plaintiff took no

action to move for default or otherwise prosecute this case. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by April 23, 2020. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).

SO ORDERED.
                                                      _________________________________
Date: March 24, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
